(As filed copy) Form 4-2 (Translation) COVER PAGE Filing Document: AMENDMENT TO SECURITIES REGISTRATION STATEMENT (for NAV Sale) This Securities Registration Statement is Filed Director-General of Kanto Local Finance with: Bureau Filing Date: August 31, 2006 Name of the Registrant: PUTNAM HIGH YIELD ADVANTAGE FUND Name and Official Title of Representative of Charles E. Porter Trustees: Executive Vice President, Associate Treasurer and Principal Executive Officer Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Attorney-in-fact: Akihiro Wani Attorney-at-Law Address or Location of Attorney-in-fact: Linklaters Meiji Yasuda Building 10F 1-1, Marunouchi 2-chome Chiyoda-ku, Tokyo 100-0005 Name of Liaison Contact: Akihiro Wani Attorney-at-Law Place of Liaison Contact: Linklaters Meiji Yasuda Building 10F 1-1, Marunouchi 2-chome Chiyoda-ku, Tokyo 100-0005 Phone Number: 03-6212-1200 Name of the Fund Making Public Offering or PUTNAM HIGH YIELD ADVANTAGE FUND Sale of Foreign Investment Fund Securities: Type and Aggregate Amount of Foreign Up to 300 million Class M Shares Investment Fund Securities to be Publicly Up to the total amount obtained by aggregating Offered or Sold: the respective net asset value per Class M Share in respect of 300 million Class M Shares (The maximum amount expected to be sold is 1,809 million U.S. dollars (¥208,469 million)) Note 1: U.S.$ amount is translated into Japanese Yen at the rate of U.S.$l.00¥115.24 the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on June 30, 2006. Note 2: The maximum amount expected to be sold is an amount calculated by multiplying the net asset value per Class M Share as of the end of February, 2006 (U.S.$6.03) by 300 million Class M Shares for convenience. Places where a copy of this Semi-annual Not applicable. Report is available for Public Inspection: A06662154/1.0/31 Aug 2006 I. REASON FOR FILING THIS AMENDMENT TO SECURITIES REGISTRATION STATEMENT This statement amends and updates the relevant information of the Securities Registration Statement ("Original SRS") filed on May 8, 2006 to reflect the information set out in the Semi-annual Report of the Fund filed today and other additional information. The latest exchange rates are used in this statement to translate the amended amounts of foreign currencies and as such, are different from those exchange rates used in prior amendments. II. CONTENTS OF THE AMENDMENTS PART I. INFORMATION CONCERNING SECURITIES The following information of the Original SRS shall be replaced with the information under the [After Amendment] section. The revised parts are marked with underline. [Before Amendment] (12) MISCELLANEOUS: D. Performance Information: (Omitted) Unlike the bar chart, this performance information reflects the impact of sales charges. Class M share performance reflects the current maximum initial sales charge. The Fund's performance is compared to the JP Morgan Developed High Yield Index, an unmanaged index of high-yield fixed-income securities issued in developed markets. The Funds performance was previously compared to the JP Morgan Global High-Yield Index, an unmanaged index of global high-yield fixed-income securities. This index was replaced by the JP Morgan Developed High Yield Index, which is more representative of the types of securities generally held by the Fund. The average annual total returns of the JP Morgan Developed High-Yield Index for the 1-year, 5-year and 10-year periods ended 12/31/05 were 3.07%, 9.57% and 7.03%, respectively. [After Amendment] (12) MISCELLANEOUS: D. Performance Information: (Omitted) Unlike the bar chart, this performance information reflects the impact of sales charges. Class M share performance reflects the current maximum initial sales A06662154/1.0/31 Aug 2006 1 charge. The Fund's performance is compared to the JP Morgan Developed High Yield Index, an unmanaged index of high-yield fixed-income securities issued in developed markets. The Funds performance was previously compared to the JP Morgan Global High-Yield Index, an unmanaged index of global high-yield fixed-income securities. This index was replaced by the JP Morgan Developed High Yield Index, which is more representative of the types of securities generally held by the Fund. The average annual total returns of the JP Morgan Global High-Yield Index for the 1-year, 5-year and 10-year periods ended 12/31/05 were 3.07%, 9.57% and 7.03%, respectively. PART II. INFORMATION CONCERNING THE FUND I. DESCRIPTION OF THE FUND 1 NATURE OF THE FUND (2) Structure of the Fund: D. Putnam Investment Management, LLC (Investment Management
